MEMORANDUM **
Sixto Humberto Sanchez appeals from the district court’s judgment revoking supervised release.
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 *670(1967), Sanchez’s counsel has filed a brief stating that he finds no meritorious issues for review and a motion to withdraw as counsel of record. Sanchez has not filed a pro se supplemental brief, and the Government has not filed an answering brief.
Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no grounds for relief on appeal. Accordingly, counsel’s motion to withdraw is GRANTED, and the district court’s judgment is AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.